DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (WO 2020253166) in view of Chikahisa (WO 2018173200).

With respect to claims  1 and 11, Yan discloses  a projection device (see fig.1), comprising: an illumination system, configured to provide an illumination beam, comprising: a coherent light source (see 130, 120 and 110 in fig.12A), configured to emit a coherent beam; a first diffuser element (see 109), located on the transmission path of the coherent beam, and located at the first position or near the first position (see the position where 109 is located); a second optical module (see 111), located on a transmission path of the coherent beam from the first diffuser element, wherein the 
Yan does not disclose a first optical module, located on a transmission path of the coherent beam, wherein the coherent beam is focused on a first position through the first optical module and wherein the wherein the coherent beam is focused on a second position through the second optical module.
	Chikahisa discloses using an optical module (see 2g), located on a transmission path of the coherent beam, wherein the coherent beam is focused on a position through the first optical module and diffuser element (see 2h), located on the transmission path of the coherent beam, and located at the first position or near the first position (see the position of 2h).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yan with the teaching of Chikahisa so that a first optical module is located on a transmission path of the coherent beam, wherein the coherent beam is focused on the first position through the 
	
With respect to claims 3 and 13, Yan in view of Chikahisa discloses the projection system and the illumination system according to claims 1 and 11, Yan discloses further comprising: a light homogenizing element (see 250), located at the second position or near the second position (see the position of 250), wherein the second diffuser element (260) is located between the light homogenizing element (see 250) and the second optical module (see 111 in fig.12a).

With respect to claims  4 and 14, Yan in view of Chikahisa discloses the projection system and the illumination system according to claims 1 and 11, Yan wherein the coherent light source comprises a first sub-coherent light source, a second sub-coherent light source and a third sub-coherent light source that are respectively configured to emit a first sub- coherent beam, a second sub-coherent beam and a third sub-coherent beam (see 130, 120 and 110 in fig.12A), and the illumination system further comprises a light combining element (108, 104, 106) located on transmission paths of the first sub-coherent beam, the second sub-coherent beam and the third sub- coherent beam, and the first sub-coherent beam, the second sub-coherent beam and the third sub-coherent beam are combined through the light combining element and then travel in a same direction to form the coherent beam (see the operation of 108, 106 and 104).

With respect to claims 5 and 15, Yan in view of Chikahisa discloses the projection system and the illumination system according to claims 4 and 14, Yan in combination with Chikahisa disclose  wherein the coherent beam from the light combining element enters the first optical module (as taught by Chikahisa above) and the first diffuser element (see 109 of Yan), and the first sub-coherent beam, the second sub-coherent beam and the third sub-coherent beam enter the first diffuser element from a same side of the first diffuser element (see the side from which light from 130, 120 and 110 enter).

With respect to claims 6 and 16, Yan in view of Chikahisa discloses the illumination system according to claims 5 and 15, Yan does not explicitly disclose wherein the first optical module comprises a first sub-optical module and a second sub-optical module, the first diffuser element is located between the first sub-optical module and the second sub- optical module, and the first sub-optical module and the second sub-optical module are located on the transmission path of the coherent beam, wherein the coherent beam is focused on the first position through the first sub-optical module, and the coherent beam passes through the first position and is then diffused and collimated through the second sub-optical module.
Chikahisa discloses wherein the optical module comprises a first sub-optical module (see 2g in fig.3) and a second sub-optical module (2i), the diffuser element (2h) is located between the first sub-optical module (2g) and the second sub- optical module (2i), and the first sub-optical module and the second sub-optical module are located on the transmission path of the coherent beam (see the configuration of in fig.3, wherein the coherent beam is focused on a first position through the first sub-optical module, and the coherent beam passes through a first position and is then diffused and collimated through the second sub-optical module (see the operation of 2i, 2g and 2h in fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yan with the teaching of Chikahisa so that the first optical module comprises a first sub-optical module and a second sub-optical module, the first diffuser element is located between the first sub-optical module and the second sub- optical module, and the first sub-optical module and the second sub-optical module are located on the transmission path of the coherent beam, wherein the coherent beam is focused on the first position through the first sub-optical module, and the coherent beam passes through the first position and is then diffused and collimated through the second sub-optical module so that the size of the diffusing plate is reduced and the speckle is efficiently reduced.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (WO 2020253166) in view of Chikahisa (WO 2018173200) and Li (CN 106444246 A).

With respect to claims 2 and 12, Yan discloses the illumination system according to claim 1, but does not disclose wherein a haze of the second diffuser element is less than a haze of the first diffuser element.
Li discloses wherein a haze of the second diffuser element is less than a haze of the first diffuser element (In the specific embodiment, the first diffuser, a second diffuser the diffusion angle of light beam different, for example first dispersing the diffusion angle of the light beam is 3.5 degrees, and the second diffusion to the diffusion angle of the light beam is 1.5 degrees).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination system of Yan in view of Chikahisa with the teaching of Li to enhance homogenization of the coherent light source.
Allowable Subject Matter
Claims 7-10 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882